753 N.W.2d 166 (2008)
Leslie SHANKSTER, Plaintiff-Appellee,
v.
FARM BUREAU MUTUAL INSURANCE COMPANY OF MICHIGAN, Defendant-Appellant.
Docket No. 136503. COA No. 284850.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the motion for immediate consideration and the motion for leave to file amicus curiae brief are GRANTED. The application for leave to appeal prior to decision by the Court of Appeals is considered, and it is DENIED, because the Court is not persuaded that the questions presented should be reviewed by this Court before consideration by the Court of Appeals. The motion for stay is DENIED.